June 10, 2015 BNY MELLON FUNDS TRUST BNY Mellon Large Cap Stock Fund BNY Mellon International Appreciation Fund BNY Mellon International Equity Income Fund BNY Mellon Asset Allocation Fund Supplement to Prospectus dated December 31, 2014 Effective July 1, 2015, the following information supersedes and replaces the information contained in the section of the Fund's prospectus entitled "Fund Summary - BNY Mellon Large Cap Stock Fund - Portfolio Management": The fund's investment adviser is BNY Mellon Fund Advisers, a division of The Dreyfus Corporation. C. Wesley Boggs, William S.
